Citation Nr: 1526697	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had verified active service from October 1954 to September 1957.  He had additional unverified service from approximately November 1957 to May 1960.  The Veteran died in September 2006.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Service connection was not in effect for any disability at the time of the Veteran's death.

2.  The Veteran's death was the result of adenocarcinoma of the lung.  

3.  The adenocarcinoma of the lung did not manifest until many years after service and was not causally related to service.  

4.  The appellant's countable income exceeded the allowable VA income limit for entitlement to nonservice-connected death pension.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.322 (2014).  

3.  The criteria for an award of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.373 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for service connection for the cause of a veteran's death, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the appellant was provided all required notice in letters mailed in June 2007 and November 2011.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the appellant have been obtained.  Neither the appellant nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement to service connection for the cause of the Veteran's death.  As discussed below, there is no competent evidence of record indicating that the adenocarcinoma of the lung was related to the Veteran's active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's claims.

The Board has reviewed all of the evidence of record, with a focus on the evidence relevant to this appeal.  Although this Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claims and what the evidence in the claim file shows, or fails to show, with respect to her claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Cause of the Veteran's Death

 Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a Veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Where a veteran served for at least 90 days during a period of war and manifests cancer to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to show that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Presumptive service connection on the basis of herbicide exposure is authorized for specified diseases, including respiratory and prostate cancers. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Turning to the merits of the claim, the Veteran died in September 2006, with the official certificate of death listing the immediate cause as progressive respiratory failure with an underlying cause of adenocarcinoma of lung origin.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records reveal no findings or histories suggestive of lung cancer.    

The post-service medical evidence indicates that the Veteran was initially diagnosed with adenocarcinoma of the left lung in February 2000.  After treatment, the cancer went into remission, but the Veteran had recurrences in May 2005 and March 2006.  Treatment records dated in 2005 and 2006 also reveal treatment for prostate cancer.  The medical records further reveal a significant history of smoking, reported as a 35 year history of smoking, to include a history of smoking 50 packs a year or 1-2 packs per day, prior to the cessation of smoking in 1999.  The Veteran was also noted to have a history of exposure to toxic chemicals during his post-service employment as a chemical technician in research and development in the plastics field.  

In support of her claim, the appellant submitted a January 2012 statement from the Veteran's treating physician, relaying that the Veteran was deceased from lung and prostate carcinoma and had "passed away from lung cancer."  The physician reported that although it was "very difficult" to name a specific cause for lung cancer, smoking is the "number one etiology."  The physician added that there are "also environmental and wartime potential for lung cancer to be caused by chemical agents and possibly Agent Orange if that was used during the Korean War."  The physician added that prostate cancer was "less known" to be caused by Agent Orange but it was still a possibility.  

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  Initially, the Board finds that the cause of the Veteran's death was adenocarcinoma of the lung.  Although the Veteran's treating physician suggested in the 2012 statement that the Veteran "was deceased" due to prostate cancer, the Board finds this determination is not probative as it is contradicted by the Veteran's death certificate, as well as the treatment records dated prior to his death.  Moreover, the private physician did not provide an explanation as to how prostate cancer contributed to the Veteran's death.  Thus, the Board finds the cause of the Veteran's death was adenocarcinoma of the lung.  

The evidence, however, does not suggest that the Veteran's adenocarcinoma of the lung was present until many years after service.  The service treatment and examination records are silent as to any complaints or findings suggestive of lung cancer; the initial evidence of lung cancer dates 40 years after discharge from service; and the record does not include any histories of symptoms possibly attributable to lung cancer during service or within a year of discharge from service.  Furthermore, there are no probative medical opinions linking the adenocarcinoma of the lung to service.  Instead, the January 2012 private physician's opinion indicates that the primary cause of adenocarcinoma of the lung is generally smoking, and the record indicates that the Veteran had a significant smoking history.  Essentially, the preponderance of the evidence does not indicate that the Veteran's adenocarcinoma of the lung was incurred in or related to his military service.

In reaching this determination, the Board has considered the appellant's assertion that the Veteran's lung cancer was related to in-service exposure to herbicides and chemicals.  Moreover, the Board acknowledges that his private physician indicated that adenocarcinoma could be linked to chemical agents such as Agent Orange.  The record does not suggest in-service herbicide exposure, however.  Indeed, the Veteran's service records do not suggest such exposure and instead, reflect that he was discharged from the military many years prior to the recognized use of Agent Orange by the armed services.  The evidence also does not include any specific allegation of in-service chemical exposure or other exposure, including exposure to radar equipment, which could have contributed to the development of his adenocarcinoma.  In sum, there is simply no medical evidence showing a causal connection between the Veteran's cause of death and his active service.  

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  As such, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  DIC under 38 U.S.C. § 1318

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness; (3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

As service connection was not awarded for any disorder during the Veteran's lifetime, the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied.

The Board notes that the appellant contends that the veteran should have been rated at 100 percent for the ten-year period before his death.  DIC claims filed on or after January 21, 2000, like the appellant's, are not subject to hypothetical entitlement analysis, however, and there is no allegation of clear and unmistakable error regarding any rating decision.  Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met.

V.  Death Pension

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

The Veteran had qualifying service of 90 days during a period of war.  The evidence establishes that the appellant is the Veteran's surviving spouse.  The last element to determine is whether the appellant's net worth and/or annual income amounts make her ineligible for the claimed benefits.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items. 38 C.F.R. § 3.272.

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether some part of the estate should be used for the appellant's maintenance, factors to be considered along with the appellant's income include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The MAPR is published in appendix B of the Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  In the present case, the MAPR for an otherwise eligible claimant, with two dependent children, for 2006 was 11,093.  The applicable MAPR was $11,460 for 2007, $11, 724, for 2008, $12,405 for 2009, 2010, and 2011, and $12,842 in 2012.  VA Manual M21-1, Part I, Appendix B.

After review of the application for pension in August 2006 and the VA Forms 21-0519S submitted in February 2007 and August 2012, the record indicates that, the appellant's net worth has been a bar to VA nonservice-connected death pension benefits.  Even with consideration of eligible unreimbursed medical expenses, the appellant's countable income has always exceeded the MAPR.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  

Entitlement to death pension benefits is denied.  




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


